DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities:  in the limitation “and an unattached to each other between the neck opening and the seam” should “an” be “are”?  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the “pair of support seams” comprise a seam on each side of the neck opening creating the pair, or if there are a pair of seams on each side of the neck opening. Further, it is unclear what “each pair” is referring to, is this a new pair of seams or is this part of the “a pair of seams”? It is unclear how many seams are being claimed and where they are located.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 21-23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Megan Romper (NPL: Megan Romper) in view of Caprio (US 2004/0016039).
In regard to claim 1, Megan Romper teaches a jumpsuit (see romper with leg portions) comprising: a unitary one-piece body comprising a top section and a bottom section that are 
The Megan Romper teaches first and second panels that overlap and comprise a continuous edge that forms the neck opening with ends of the continuous edge secured to the body, and with the continuous edge being unattached between the neck opening and the top of the top section (see neck opening, and description that the bodice is a full crossover style, great for nursing moms).

Caprio teaches a nursing garment having first and second panels that overlap and comprise a continuous edge that forms the neck opening with ends of the continuous edge permanently secured to the body at securement points that are away from the neck opening and towards the bottom section (see figures 1 and 2, panels: 17 and 18; paragraphs 0022 and 0024), and with the continuous edge being unattached between the securement points and the top of the top section (paragraph 0031). The first and second panels of Caprio are only secured to a first torso seam and are left unattached along the opening so that a user can easily access the breasts for nursing without having to take the garment off (paragraph 0031). Further, Caprio teaches wherein the neck opening is variably sized between large and small sizes and configured to move between the large size and the small size by moving the first and second panels relative to each other while maintaining the ends secured to the body such that the users legs and torso can fit through the neck opening in the large size (see paragraph 0031). 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the Megan Romper with the attachment of the first and second panels as taught by Caprio, since the Megan Romper having the first and second panels attached at the waist/first seam and therefore not attached along the neck opening as taught by Caprio would teach a garment with neck opening attachments that provide a full crossover style design, that is not only very flattering but great for nursing moms since it allows that breasts to be accessed as needed (Caprio: paragraph 0031).
  
 	In regard to claim 2, the combined references teach further comprising the ends of the continuous edge of the first and second panels each secured to the first seam at locations that are spaced apart (Caprio: figures 1 and 2; paragraphs 0022 and 0031).  


 	In regard to claim 3, the combined references teach wherein the continuous edge at each of the first and second panels is aligned at acute angles relative to the first seam (Megan Romper: see acute angles of front panels with respect to waist seam in photos) (Caprio: figures 1 and 2).  

 	In regard to claim 4, the combined references teach wherein the first seam comprises an elastic band that extends across a back of the body (Megan Romper see photos of first seam that extends around front and back of torso and description detailing that elastic is at the waist).  

 	In regard to claim 5, the combined references teach further comprising a second seam that extends from the first seam to the crotch of the bottom section (Megan Romper see seam along front of garment from waist seam to crotch in photos).  

 	In regard to claim 6, the combined references teach wherein the neck opening is positioned on a front of the body and away from a back of the body (Megan Romper see neck opening in photos).  



 	In regard to claim 8, the combined references teach wherein the neck opening is positioned on a front side of the body and a back side of the body is devoid of openings (see Megan Romper back side in photos). 

 	In regard to claim 21, the combined references teach wherein the neck seams further extend along a front and a back of the body from the neck opening to the outer edges of the upper section (Megan Romper: see photos detailing neck seam extending from neck opening and them arm seam extending around front and back body).  

 	In regard to claim 22, the combined references teach wherein the solid central portion extends around both a back and a front of the body (Megan Romper: see back body and front body of central section in photos).
  
  	In regard to claim 23, Megan Romper teaches a jumpsuit comprising: a unitary one-piece body comprising a top section, a central section, and a bottom section (see photos); a seam that extends laterally around the body between the top section and the central section (see elastic seam in photos and description that extends around front and back); the top section comprising: a back; a front comprising first and second panels that overlap at a neck opening (see overlapping front portions in photos), each of the first and second panels comprising edges that form the neck opening (see neck opening in photos), and an unattached to each other between the neck opening (see description about nursing and photos); neck seams that extend outward from the neck opening to outer edges of the front and back (see neck seam in photo that extend from neck opening to sleeve); the bottom section comprising a pair of legs (see leg 
The Megan Romper teaches first and second panels that overlap and comprise a continuous edge that forms the neck opening with ends of the continuous edge secured to the body, and with the continuous edge being unattached between the neck opening and the top of the top section (see neck opening, and description that the bodice is a full crossover style, great for nursing moms).
However, Megan Romper fails to specifically teach how the first and second panels are secured to the seam, such that a continuous edge is unattached between the seam and the top of the top section.
Caprio teaches a nursing garment having first and second panels that overlap and comprise a continuous edge that forms the neck opening with ends of the continuous edge being secured to the seam (see figures 1 and 2, panels: 17 and 18; paragraphs 0022 and 0024). The first and second panels of Caprio are only secured to a first torso seam and are left unattached along the opening so that a user can easily access the breasts for nursing without having to take the garment off (paragraph 0031). Further, Caprio teaches wherein the neck opening is variably sized between large and small sizes and configured to move between the large size and the small size by moving the first and second panels relative to each other while maintaining the ends secured to the body such that the users legs and torso can fit through the neck opening in the large size (see paragraph 0031). 


 	In regard to claims 25 and 26, the combined references teach wherein the first seam is positioned along the body in closer proximity to the sleeves than to the crotch and in closer proximity to sleeves of the top section than to the pair of legs (Megan Romper: lower end of sleeve near cuff in photos next to first/waist seam, which is closer to seam than the crotch and closer than the legs).


Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Megan Romper (NPL: Megan Romper) in view of Caprio (US 2004/0016039) and Airasian (US 3,201,801).
 	In regard to claim 9, Megan Romper teaches a jumpsuit comprising: a unitary one-piece body comprising a top section, a central section, and a bottom section, the top section comprising a pair of sleeves with arm openings and the bottom section comprising a pair of legs with leg openings (see photos of rompers with sleeves and legs); a seam that extends around the body and is positioned between the top section and the central section (see seam along waist in photos); the top section comprising first and second panels that share a continuous edge overlapping itself with an intermediate portion of the continuous edge forming a neck opening (see neck opening in photos).  

 	However, Megan Romper fails to specifically teach how the first and second panels are permanently secured to the body at spaced apart locations, such that a continuous edge is unattached between the securement points and the top of the top section. Further, Megan Romper fails to teach a pair of support seams that extend outward from opposing sides of the neck opening along the top section, the support seams comprises a shoulder seam that extends along a top of the shoulder and an under arm seam that extends underneath the sleeve.  
Caprio teaches a nursing garment having first and second panels that overlap and comprise a continuous edge that forms the neck opening with ends of the continuous edge permanently secured to the body at off set securement points that are away from the neck opening and towards the bottom section (see figures 1 and 2, panels: 17 and 18; paragraphs 0022 and 0024), and with the continuous edge being unattached between the securement points and the top of the top section (paragraph 0031). The first and second panels of Caprio are only secured to a first torso seam and are left unattached along the opening so that a user can easily access the breasts for nursing without having to take the garment off (paragraph 0031). Further, Caprio teaches wherein the neck opening is variably sized between large and small sizes and configured to move between the large size and the small size by moving the first and second panels relative to each other while maintaining the ends secured to the body such that the users legs and torso can fit through the neck opening in the large size (see paragraph 0031). 

 	Airasian teaches a raglan sleeve for a garment with a pair of support seams that extend outward from opposing sides of the neck opening along the top section, the support seams comprise a shoulder seam that extends along a top of the shoulder and an under arm seam that extends underneath the sleeve (see figure 2, seams: 84 and 90, column 3, lines 7-18).  
 	It would have been obvious before the effective filing date to one of ordinary skill in the art to have provided the sleeve of the Megan Romper with the raglan sleeve arrangement as taught by Airasian, since providing the sleeve of the Megan Romper in a raglan style provides not only a different styled garment but also provides a sleeve construction that is less confining and allows for more movement of the user’s arms due to the seam placement (see Airasian teaching raglan and traditional styled sleeves creating different appearances: column 3, lines 7-18). Interchanging one well-known sleeve construction with another well-known sleeve construction would be within the level of skill to an artisan in the apparel arts based upon desired aesthetic affects. 

 	In regard to claim 10, the combined references teach wherein a first section of the continuous edge extends along a first panel of the top section and a second section of the continuous edge extends along a second panel of the top section with the first panel overlapping the second panel (Megan Romper: see neck opening in photos). 
 

It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the Megan Romper with the attachment of the first and second panels to the seam as taught by Caprio, since the Megan Romper having the first and second panels attached at the waist/first seam and therefore not attached along the neck opening as taught by Caprio would teach a garment with neck opening attachments that provide a full crossover style design, that is not only very flattering but great for nursing moms since it allows that breasts to be accessed as needed (Caprio: paragraph 0031).

 	In regard to claim 12, the combined references teach wherein a back side of the top section is solid without openings (Megan Romper: see back in photos). 
 
 In regard to claim 13, the combined references teach wherein the neck opening is variably sized between large and small sizes and configured to move between the large size and the small size by moving first and second panels of the top section relative to each other while maintaining the opposing ends secured to the body (Megan Romper see description detailing that the bodice is a full crossover style, very flattering and great for nursing mamas, which would inherently allow for the neck opening to the variable as needed to expose the breast for nursing) (Caprio: paragraph 0031).   

 	In regard to claim 14, the combined references teach wherein a bottom of the neck opening formed where the continuous edge overlaps is positioned closer to the bottom section in the large size than in the small size (Megan Romper: see neck opening can be manipulated to create this for breast feeding: see description) (Caprio: paragraph 0031).  

 	In regard to claim 15, the combined references teach wherein the neck opening has a V-shape (Megan Romper: see v-shaped neck opening).    

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15, 21-23 and 25-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Tripp (US 1,965,995) is of particular relevance to the sleeve seam construction as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732